Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 12/10/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-34 are allowed.

Reason for Allowance
The present invention is directed to a method for acknowledgement messaging for resource reservations.
Each independent claim identifies the uniquely distinct features, particularly:
transmitting, to a second wireless device, a control message on a physical downlink control channel, wherein the control message comprises a resource reservation for communication with the second wireless device;
monitoring a physical uplink control channel for an acknowledgment message in response to the control message, the acknowledgment message acknowledging successful reception of the resource reservation at the second wireless device; and


The closest prior art:
Zhou (US 20190215896 A1) discloses a method for beam resources management in discontinuous reception.
Lee (US 20190208538 A1) discloses a method for signal reception in a user equipment.
Suzuki (US 20180145798 A1) discloses a method for PDCCH monitoring and HARQ process.
All the prior art disclose conventional method for acknowledgement messaging for resource reservations, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.